—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as the supervisor of a work crew by New York Restoration, a government-funded agency engaged in the restoration of public parks. Evidence presented at claimant’s administrative hearing disclosed that he had become resentful when his paycheck was garnished to pay amounts he owed in child support. Blaming the employer for this perceived inequity, claimant’s job performance suffered. Although warned to desist, claimant repeatedly failed to complete job assignments, disrupted the work of his fellow employees and, finally, threw his paycheck in the face of his supervisor. The Unemployment Insurance Appeal Board ruled that claimant had lost his employment under disqualifying circumstances. We affirm. Employee behavior that is detrimental to the employer’s interest and that persists despite repeated warnings has been *612construed as disqualifying misconduct (see, Matter of McEnany [Sweeney], 216 AD2d 623, lv denied 86 NY2d 707; Matter of Smalling [Hartnett], 173 AD2d 1035). We conclude that substantial evidence supports the ruling finding claimant guilty of disqualifying misconduct.
Cardona, P. J\, Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.